Citation Nr: 0832479	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active duty for training (ACDUTRA) with 
the National Guard from November 1959 to April 1960, and 
active military duty from October 1960 to April 1961.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that it remanded the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for an acquired psychiatric order, other 
than PTSD in January 2006 for further development.  The Board 
is satisfied as to compliance with its January 2006 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, the case has been returned to the Board and is again 
ready for appellate action.

With regard to the veteran's new and material evidence claim 
for his acquired psychiatric disorder, other than PTSD, the 
Board notes that in its final July 1985 rating decision, when 
the RO considered service connection for an acquired 
psychiatric disorder, it had also considered bipolar disorder 
and a nervous condition within that context.  Consequently, 
because the RO had previously considered this issue, the May 
2000 claim for service connection for an acquired psychiatric 
disorder is an application to reopen the claim based on new 
and material evidence.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (where a claim for service connection has 
been denied, and a current claim contains a different 
diagnosis, even one producing the same symptoms in the same 
anatomic system, a new decision on the merits is required).  
In essence, de novo consideration of the veteran's acquired 
psychiatric disorder claim is not warranted here since 
service connection for an acquired psychiatric disorder, 
including bipolar disorder and a nervous condition, was 
previously considered by the RO.

Finally, based on a June 2008 VA Form 646 statement of the 
veteran's representative, it appears the veteran may be 
raising an issue of clear and unmistakable error (CUE), 
though this is unclear because the representative did not 
specify for which Board or rating decision he was alleging 
CUE.  The Board may not entertain an application for review 
on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
The RO has not fully adjudicated any other issue and the 
Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue, and then take appropriate action to adjudicate any 
additional claims.  In any event, no other issue is before 
the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the veteran's claim to reopen 
service connection for an acquired psychiatric disorder, the 
Board finds that additional development of the evidence is 
required.

First, the RO must undertake further efforts to obtain 
pertinent missing service treatment records (STRs) identified 
by the veteran, particularly "clinical" mental health 
records dated from February 2, 1961, to February 4, 1961, 
from a hospital in Bomberg, Germany.  In this regard, VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  
38 U.S.C.A. § 5103A(a).  VA is required to obtain the 
veteran's STRs or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. 
§ 5103A(c).  When VA attempts to obtain records from a 
Federal department or agency, the efforts to obtain these 
records must continue until they are obtained unless it is 
reasonably certain they do not exist or that further efforts 
to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (c)(3).  In addition, when STRs are 
lost or missing, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
This standard for VA is very high.

According to the veteran's repeated assertions and letters to 
his parents written during service, he was hospitalized for 
"nerves" and difficulty with sleeping from February 2 to 
February 4 in 1961.  However, review of the claims file 
reveals that these particular STRs are not in the claims file 
for consideration.  In July 2003, the RO attempted to obtain 
veteran's STRs from February 1961 by contacting the National 
Personnel Records Center (NPRC), where records of in-service 
inpatient or "clinical" (such as mental health) treatment 
are often sent, but kept in a separate file from the file 
containing other STRs.  However, the claims file does not 
reflect that the RO received a response from the NPRC as to 
whether these particular STRs no longer exist or are 
unavailable.

Given the obvious relevance of these missing "clinical" 
mental health STRs in the adjudication of the acquired 
psychiatric disorder claim at issue, the Board finds it 
necessary to remand the claim to ensure that all proper 
avenues for securing these records have been pursued and to 
afford the veteran every benefit of assistance from VA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and attempt to obtain 
the "clinical" records of the veteran's 
mental health treatment from February 2, 
1961, to February 4, 1961, in Bomberg, 
Germany.  Ensure that this request 
specifically asks for "clinical" records 
and is issued under the appropriate 
request code and directed to the correct 
facility.  All attempts to secure these 
"clinical" STRs must be documented in 
the claims file.  If these records are 
unavailable or no longer exist, 
and further attempts to obtain them would 
be futile, expressly indicate this in the 
record and notify the veteran accordingly.

2.  Readjudicate the issue of whether new 
and material evidence has been received to 
reopen a claim for service connection for 
an acquired psychiatric disorder in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



